Citation Nr: 1732652	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-21 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure and secondary to diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to diabetes mellitus.

4.  Entitlement to service connection for diabetic retinopathy as secondary to diabetes mellitus.

5.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea (OSA).

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure and secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure and secondary to diabetes mellitus.

8.  Whether a reduction in the rating for service-connected radiation colitis from 30 to 0 percent was proper.

9.  Entitlement to a rating in excess of 30 percent for service-connected radiation colitis.

10.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent prior to June 18, 2012 and 50 percent from that date.

11.  Entitlement to a compensable rating for service-connected erectile dysfunction.

12.  Entitlement to a compensable rating for service-connected hammer toes of the left foot.

13.  Entitlement to a compensable rating for service-connected hammer toes of the right foot.

14.  Entitlement to a compensable rating for service-connected scars of the second through fifth toes bilaterally.

15.  Entitlement to a rating in excess of 40 percent for service-connected prostate cancer residuals.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	George T. Sink, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to December 1968 and November 1972 to May 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2012 and August 2015 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  

The Board notes that the issue involving prostate cancer was appealed from a January 2012 decision reducing that rating from 100 to 40 percent.  However, the Diagnostic Code under which such disability is initially rated explicitly provides for the automatic cessation of an initial 100 percent rating "following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure," and once there is "no local reoccurrence or metastasis."  38 C.F.R. § 4.115b, Diagnostic Code (Code) 7528.  At such time, the residuals of any such neoplasms are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  Thus, the January 2012 decision was not a "rating reduction," per se.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).  Rather, that claim is properly characterized as one for increased rating, and has been recharacterized accordingly.

The issues of service connection for diabetic retinopathy, a sleep disorder, hypertension, and peripheral neuropathy of the lower extremities, as well as increased ratings for PTSD, radiation colitis, erectile dysfunction, hammer toes, toe scars, and prostate cancer residuals are REMANDED to the Agency of Original Jurisdiction (AOJ).
 FINDINGS OF FACT

1.  An unappealed June 2008 rating decision denied the Veteran service connection for peripheral neuropathy of the lower extremities because such disability was not shown to be related to service-connected foot disability or service.

2.  Evidence received since the June 2008 rating decision is duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  The evidence shows the Veteran has been diagnosed with diabetes mellitus and served in Vietnam during the Vietnam War.

4.  An August 2015 rating decision reduced the rating for service-connected radiation colitis from 30 to 0 percent, effective July 14, 2015; that rating had not been in effect for five or more years and the reduction did not result in a reduction in overall compensation.

5.  The Veteran has presented competent and credible lay evidence indicating his gastrointestinal symptoms, namely the diarrhea and abdominal distress associated with his radiation colitis, have only been relatively controlled recently due to severe dietary changes; it is reasonably shown that such disability has not improved under the ordinary conditions of life.

6.  The evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.



CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying service connection for peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  As new and material evidence has not been received; the criteria for reopening the claim for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  The August 2015 reduction in the rating for service-connected radiation colitis from 30 to 0 percent was improper; restoration of the 30 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.105, 3.344, 4.2, 4.10, 4.97, Code 7319 (2016).

5.  TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the claims being adjudicated in full and remands the remaining matters, there is no reason to address the impact of the VCAA at this time; any notice or duty to assist omission is harmless.




Legal Criteria, Factual Background, Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection: Diabetes

Certain diseases, such as diabetes mellitus, may be service connected on a presumptive basis if manifested in a Veteran exposed to herbicide agents during service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  

Here, the AOJ has already conceded, in a prior rating decision granting service connection for prostate cancer, that the Veteran had active service in Vietnam during the Vietnam era, and therefore is presumed to have been exposed to herbicide agents therein.  Moreover, a May 2014 private medical record notes that the Veteran is a diabetic and the diagnoses at the time included diabetes mellitus.  Consequently, service connection for such disability is warranted on a presumptive basis under 38 U.S.C.A. § 1116.  

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Here, a June 2008 rating decision denied the Veteran service connection for peripheral neuropathy of the lower extremities based essentially on a finding that such disability was not shown to be manifested in service or the first postservice year, or otherwise shown to be related to service or the Veteran's service-connected foot disability.  The Veteran was notified of that decision and his appellate rights, and did not file a timely appeal thereof; thus, that decision became final based on the evidence then of record, and new and material evidence is required to reopen it.

Since the June 2008 decision, the Veteran has submitted new statements that present an entirely new theory of entitlement-that his peripheral neuropathy is secondary to his service connected diabetes mellitus.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, new and material evidence is still required to reopen in such instances.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).  In this case, without evidence supporting the new theory, that is, new evidence supporting the contention that the Veteran has peripheral neuropathy secondary to his now service connected diabetes mellitus, the assertion alone is not new and material evidence sufficient to reopen the claim.  

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for peripheral neuropathy of the lower extremities. The claim is not reopened.  38 U.S.C.A. § 5108 (West 2014).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 

Reduction: Radiation Colitis

Under 38 C.F.R. § 3.105 (e), when a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  Furthermore, 38 C.F.R. § 3.344 provides additional requirements for ratings that have been in effect for five or more years.  Specifically, examinations less full and complete than those on which payments are authorized or continued will not be used as a basis of reduction.  Moreover, ratings on account of diseases subject to temporary or episodic improvement (e.g., bronchial asthma) will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  VA must also ensure that the evidence makes reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  

Here, an August 2015 rating decision reduced the rating for service-connected radiation colitis from 30 to 0 percent, effective July 15, 2015.  However, as that action did not cause a similar reduction in the overall disability rating and compensation rate the Veteran received, the notice provisions of 38 C.F.R. § 3.105(e) do not apply.  Similarly, the reduced 30 percent rating had only been in effect from June 20, 2011.  Therefore, it was not in effect for five or more years, and the provisions of 38 C.F.R. § 3.344 which prohibit reduction of a rating based on a single examination or an examination less complete than that upon which the initial rating was granted are also inapplicable.  Consequently, what must be determined here is whether the Veteran's radiation colitis has indeed improved such that the reduction was factually warranted.

The Veteran's radiation colitis is rated by analogy under Code 7319 as irritable colon syndrome based on his predominant symptomatology (which includes diarrhea and abdominal distress).  Under the Code, a 30 percent rating is warranted for severe disability productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Code 7319.  

April 2008 VA treatment records note the Veteran complained he did not get hungry and did not eat.  He had also been suffering from abdominal pain that had subsided.  It also note that an abdominal and pelvic CT scan in November 2007 showed left colonic sigmoid diverticulosis without evidence of acute diverticulitis.  In June 2009, the Veteran presented for an endoscopy to evaluate symptoms of nausea, vomiting, anorexia, weight loss, and diarrhea.  The results indicated a single diminutive polyp and mild to moderate diverticulosis.  The provider noted that weight gain and diarrhea had subsided, and that such symptoms were likely due to chronic radiation colitis.  A December 2009 treatment note indicates bowel movements were 'almost normal' and that he was avoiding dairy.  There was a diagnosis of sporadic diarrhea.  

In February 2011, the Veteran presented with constant nausea for one to two months, but denied associated vomiting.  However, he did report associated abdominal epigastric pain that did not radiate.  The pain was rated a 6 out of 10 in severity, but could increase to 8 out of 10.  He also reported reflux for years, but was unclear if it had worsened recently.  The Veteran denied any associated black stools, fevers, hematochezia, or chills.  However, he did report loose stools since radiation treatment for prostate cancer.  In May 2011, the Veteran reported blood in stools recently.  

On February 2012 VA examination, he reported colitis due to radiation treatment of his service-connected prostate cancer.  The examiner noted that such disability had indeed been treated with radiation and was in remission.  The Veteran reported chronic bowel urgency and diarrhea with multiple liquid bowel movements per day.  He also said he occasionally soiled his clothing due to urgency but denied wearing any absorptive padding.  He experienced 20 pounds of weight loss in the last several years as well as decreased appetites.  The Veteran also reported a constant, dull lower abdominal pain that was not relieved by bowel movements.  His diarrhea was treated with medication, but it had not improved.  However, the examiner noted that the Veteran was a poor historian and found it questionable whether he was actually taking the medication as prescribed.  The examiner noted that he underwent a June 2011 colonoscopy that showed diverticulosis, a polyp (that was removed) and internal hemorrhoids.  There was no evidence of irritable bowel disease, including ulcerative colitis or Crohn's disease, and he denied any history of intestinal surgery or malignancy.  On examination, the examiner noted that the Veteran had diarrhea and frequent episodes of bowel disturbance with abdominal distress, and that he weighed 165 pounds in 2000 and as much as 192 pounds in 2007, but that his most recent recorded weight was 166 pounds.  There was no malnutrition, serious complications, or other general health effects attributable to his intestinal condition.  The examiner noted no tumors or neoplasms or other pertinent signs or symptoms.  There were no scars associated with the condition.  Abdominal CT findings in December 2011 were noted to be unremarkable, but showed vascular findings of portal vein thrombosis for which the Veteran received injection treatments.  The examiner found that the Veteran did have chronic colitis that was at least as likely as not caused by his history of radiation therapy for prostate cancer.

In February 2012, a private provider noted the Veteran suffered from bowel urgency and frequent diarrhea associated with his history of prostate cancer.  April 2013 records note the Veteran had poor appetite, early satiety, and weight loss.  He had lost eight pounds in the prior six weeks but did not appear to have a gastrointestinal cause for his symptoms.  An upper endoscopy showed H. pylori gastritis that was treated.  He had one loose bowel movement per day but did not eat any fiber and regularly fasted.  He denied bloody diarrhea and a celiac panel was negative.  The provider was concerned he had a hidden malignancy, especially given his history of prostate cancer.  Contemporaneous VA records note the Veteran had an upper endoscopy that revealed a few erosions and gastric biopsies that showed H. pylori gastritis.  He continued to have no appetite and would go one to two days without eating.  When he did eat, he said he would eat only fatty foods and could only tolerate a few bites.  However, he denied any nausea, vomiting, or abdominal pain, though he did report a persistent right low back or flank pain.  He reported one loose bowel movement per day, and his last colonoscopy was in June 2011 (and involved removal of a small polyp).  He was scheduled for another colonoscopy in June 2014.  His records at the time showed he lost eight pounds over six weeks.  In June 2013, VA providers suspected that jejunal thickening noted on imaging was likely not significant and due to underdistention.  An MRI was planned to rule out intracranial abnormality as a cause of low appetite since a gastrointestinal work-up had been negative and there was no etiology to explain the symptoms.  

On August 2013 VA examination, the Veteran reported incontinence and diarrhea twice a day, but the examiner found no evidence to support his claims of incontinence and diarrhea.  Continuous medication was not required for control of his condition and there was no history of surgical treatment.  The examiner noted no episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of his intestinal condition, or weight loss attributable to an intestinal condition.  The examiner also found no sign of malnutrition, serious complications, or other general health effects attributable to his intestinal condition.  There were no tumors or neoplasms associated with his disability.  There were no scars associated with the condition.  The examiner noted no imaging studies or diagnostic procedures had been performed.  However, he did append several records of the Veteran's gastroenterology treatment at the Charleston VA Medical Center that reflected a history of endoscopy and gastric biopsies.  

In May 2013, the Veteran denied bowel obstruction, celiac disease, Crohn's disease, diverticulosis, gastric bypass, GERD, heartburn, hernia, irritable bowel syndrome, hepatitis, constipation, diarrhea, dysphagia, gastroesophageal reflux, and vomiting.

On July 2015 VA examination, the examiner noted the Veteran would lose control of his bowels and that the condition had been getting worse.  The Veteran wore adult diapers at the time.  Continuous medication was required for control of the Veteran's intestinal condition, but the Veteran could not remember the names of such medications.  The examiner noted no history of surgical treatment (despite prior records indicating a history of endoscopic and colonoscopic procedures as well as removal of colonic polyps).  The examiner noted signs and symptoms of his intestinal condition included only daily diarrhea and episodes of bowel disturbance with abdominal distress or exacerbations were not found.  He apparently had also not lost weight due to an intestinal condition and did not suffer from malnutrition, serious complications, or other general health effects from such disability.  There were no tumors, neoplasms, or metastases found.  The examiner noted no scars associated with his intestinal disability.  Imaging studies in May 2013 were reviewed and indicated jejunal wall thickening versus incomplete distention and colonic diverticulosis without evidence of diverticulitis.  The examiner noted the Veteran was worried about having accidents while at work and had to have frequent bathroom breaks.

In January 2016, the Veteran testified to a decision review officer (DRO) that he continued to have diarrhea associated with his colitis.  He said he is meant to wear a "diaper bag" because of leakage and an inability to control his bowel movements.  He said this was a constant problem that required him to "constantly run to the bathroom."  He also said he went to the bathroom four or five times a day.  

On July 2016 VA examination, the Veteran said he has diarrhea several times a day and has occasional rectal bleeding.  The examiner noted that the condition had "stayed the same."  Continuous medication was not required for control of the Veteran's radiation colitis and the Veteran had not had any surgical treatment.  The examiner found no signs or symptoms attributable to nonsurgical, non-infectious intestinal conditions.  The examiner also noted no episodes of bowel disturbance with abdominal distress, exacerbations, or attacks of the intestinal condition.  There was also no finding of weight loss, malnutrition, serious complications, or other general health effects attributable to an intestinal condition.  The examiner noted no neoplasms or metastases related to radiation colitis.  There were no scars associated with the disability in question.  The examiner noted no imaging studies were performed and felt there was no change in the diagnosis.  

However, in a September 2016 statement, the Veteran said he continues to experience bowel movements frequently even when there is nothing in his stomach.  He also said that he has had nearly constant diarrhea and stomach aches for several years and had never returned to regular bowel movements.  He indicated he could not eat the way he used to or engage in prolonged activities without being interrupted by frequent bathroom trips.  Moreover, his diarrhea frequently contained black and bloody stools.  Notably, he attempted to prevent or curb the frequency and severity of symptoms by eating less and avoiding certain foods (such as coffee, liquor, carbohydrates, or beef).  Perhaps most disturbingly, however, are the Veteran's allegations that he reduced the number of times he goes to the bathroom by skipping as many meals as possible, and that he nearly starves himself to reduce abdominal pain and bowel urgency.  He said he usually ate only one meal per day or every other day.  However, recently, despite having only a cup of tea before going to the hospital, he had two episodes of diarrhea while there.  The diarrhea had reportedly caused him to lose a considerable amount of weight.  Prior to his prostate cancer, he said he weighed 178 pounds and that, as of recently, his weight had fallen to roughly 130 or 140 pounds.  He also said he has to think about where bathrooms are no matter where he goes, and must always be aware of where the nearest bathroom is and how long it would take to get there if his stomach began to cramp.  More recently, he noticed more frequent stomach pain and anal bleeding that were not always associated with bowel movements.  

After reviewing the evidence, the Board finds it quite clear that the Veteran's radiation colitis has not, in fact, improved such that the reduction in August 2015 was warranted.  In so finding, the Board acknowledges that the evidence in the record at the time of the August 2015 rating decision included two VA examination reports (in August 2013 and July 2015) that do not reflect the severe disability or the symptoms commensurate with a 30 percent rating under Code 7319, and that a subsequent July 2016 VA examination report also failed to note symptoms that strictly meet the criteria under that Code.  However, even though the requirements in 38 C.F.R. § 3.344 regarding stabilization of disabilities are not strictly applicable in this case, the Board finds the provisions therein nonetheless quite instructive, insofar as they require a holistic analysis focused on determining whether a disability subject to a reduction has improved under the ordinary conditions of life.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Thus, whether or not a disability meets the schedular criteria is not necessarily dispositive.  With this in mind, the Veteran's September 2016 statement presents a compelling counterfactual to the relatively benign August 2013, July 2015, and July 2016 VA examination reports.  In so finding, the Board also notes that the Veteran is wholly competent to report lay-observable symptoms such as diarrhea, weight loss, and abdominal pain.  

The statement in question suggests that, while he may have experienced less than constant abdominal distress in recent years, this is because he has resorted to nearly starving himself-eating once a day or once every other day-to reduce the frequency of his symptoms.  Notably, this is consistent with his reports on prior VA examinations as well, which note that he had been fasting regularly.  Such evidence is highly probative, and strongly suggests that the Veteran's radiation colitis has not improved under the ordinary conditions of life.  Moreover, the Board notes that the August 2013, July 2015, and July 2016 VA examination reports indicating improvement all indicated that the Veteran has no history of gastrointestinal surgical treatment despite the fact that his records clearly note a history of endoscopy with removal of a colonic polyp.  In addition, those reports contain incredibly brief reports of medical history, which raises doubts as to whether the examiners conducted a thorough interview of the Veteran in each case.  In fact, the most detailed account the Veteran has given is in the September 2016 statement.  Finally, the Board notes that the August 2013 and July 2016 reports suggest that diagnostic or imaging studies had not been completed.  It is unclear whether the examiners meant to convey that such studies were not completed on examination or whether they had never been completed.  However, the record quite clearly includes notations of a history of gastric biopsies, abdominal imaging studies, endoscopy, and colonoscopy.  Thus, the Board finds these examination reports do not invite confidence in the accuracy of the disability picture portrayed therein, are less than adequate, and should not serve as the basis of a reduction in the rating of service-connected radiation colitis.  See Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992) (holding that the failure of an examiner in that case to review the claims file rendered the reduction decision void ab initio).  

In light of the above, the Board finds that the August 2015 reduction was both based on less than adequate examination reports and, even absent that fact, is not factually consistent with the evidence of record, which reasonably shows the Veteran's radiation colitis has not, in fact, improved under the conditions of ordinary life insofar as he has resorted to severe, abnormal dietary restrictions to achieve a facial improvement in gastrointestinal symptoms.  Consequently, that reduction is void ab initio, and restoration of the prior 30 percent rating is warranted.

TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that, by reason of service-connected disability, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Age, however, will not be considered.  Id.  at § 4.19.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Veteran is service-connected for PTSD (rated 50 percent), prostate cancer (rated 40 percent), bilateral pes planus (rated 50 percent), erectile dysfunction (rated 0 percent), bilateral toe scars (rated 0 percent), right foot hammer toes (rated 0 percent), left foot hammer toes (rated 0 percent), and radiation colitis (rated 30 percent).  These ratings yield a combined disability rating of 90 percent.  Thus, the schedular criteria under 38 C.F.R. § 4.16(a) are met, and the Board need only determine whether the Veteran is rendered unable to obtain or follow substantially gainful employment as a result of his service-connected disabilities.  

In August 2012, the Veteran said his disability first affected full time employment in 2004 and that he last worked full-time that year as an accountant and mortgage broker.  He also indicated that he worked for two different companies in accounting between 1994 and 2000.  

A July 2013 VA examiner opined the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, but did not render him unable to secure or maintain substantially gainful employment.  

August 2013 VA examination reports note the Veteran's bilateral pes planus impacted his ability to work, but specific remarks are confusing, noting that "the condition does not preclude gainful employment impact of lifting up to 30 pounds, walking up to 100 yards."  It is unclear whether this means the Veteran can engage in such activities or that he is precluded from engaging in such activities.  A separate report notes the Veteran's colitis did not preclude gainful employment and had no impact on his ability to work.  A third report notes the Veteran's hammer toes impacted his ability to work, but specific remarks are confusing, noting that "the condition does not preclude gainful employment impact of lifting up to 30 pounds, walking up to 100 yards."  It is again unclear whether this means the Veteran can engage in such activities or that he is precluded from engaging in such activities.  A fourth report notes the Veteran's toe scars did have an impact on his ability to work but then opined that "the condition does not preclude gainful employment and has no impact on any work."  A final report notes the Veteran's erectile dysfunction did not preclude gainful employment and had no impact on his ability to work.  However, the opinion refers to a vague "condition" and does not indicate whether this includes his postoperative prostate cancer disability as well.

On July 2015 VA examination, the Veteran was diagnosed with radiation proctitis which was felt to impact his ability to work insofar as he required frequent bathroom breaks and was worried about having accidents at work.  Similarly, the Veteran's genitourinary disability was not felt to impact his ability to work.  However, it is unclear whether the examiner also considered the Veteran's prostate cancer residuals or whether only his erectile dysfunction was considered, as the only diagnosed disability at the time was erectile dysfunction.  The Veteran's pes planus and hammer toes were felt to impact his ability to work insofar as they caused pain with standing and walking.  Finally, the Veteran's PTSD was felt to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This was, in turn, felt to impact his ability to work insofar as it resulted in moderate impairment, but was not felt to render him unable to secure and maintain substantially gainful employment.

On July 2016 VA examination, the Veteran said he could only walk very short distances due to significant pain in his feet.  A separate examination report notes his genitourinary disability, including neoplasms, did not impact his ability to work.  A third report notes the Veteran's toe scars had no impact on his ability to work and were asymptomatic.  A fourth report indicates the Veteran's prostate cancer residuals were not felt to impact his ability to work.  A final report indicates the Veteran's radiation colitis was not felt to impact his ability to work.

In contrast, an October 2016 private vocational consultation report indicates that the Veteran was college-educated, and had earned both a Bachelor's and Master's degree in business.  He last worked in 2006 as a contract mortgage broker, and had held that job for eight years.  He indicated that he left that job because of his prostate cancer, pain in his feet that made standing and walking difficult, and symptoms of PTSD that caused him to be irritable on the job and to suffer from poor concentration and lack of motivation.  He also said he worked previously as a salesman for Montgomery Ward for four years as well as in an administrative position in a naval shipyard.  The consultant indicated a review of several years of medical records, and cited to specific records in her report to demonstrate the extent of the Veteran's physical and mental disability.  Specifically, she noted that records throughout the years (including in August 1999, June 2010, September 2011, May 2013, and July 2015) documented the difficulty the Veteran suffered from his bilateral foot disability and his PTSD.  The examiner also felt the Veteran's "ambulatory difficulty precludes any job where being on his feet for even short periods are involved, and using a cane would not be acceptable."  In addition, his "difficulty with concentration and focus" and tendency to become "easily agitated with people" were felt to "prevent him from securing and following substantially gainful sedentary employment."  Critically, the consultant indicates that his prior work as a self-employed broker afforded him flexibility to dictate his hours during a "full time" week on days where his service connected conditions were more problematic.  She continued to opine that, "[a]bsent this sheltered and protected arrangement, employment with another employer would more likely than not have been problematic."  She felt his statements were consistent with the information in his medical records insofar as functional and occupational impairment were concerned, and concluded that his service-connected disabilities were "as likely as not to have resulted in his inability to secure or follow substantially gainful employment since leaving his job as a mortgage broker in 2006."

After reviewing the evidence, the Board finds it is at least in relative equipoise as to whether the Veteran's service-connected disabilities render him unable to obtain or follow substantially gainful employment.  In so finding, the Board acknowledges the several negative opinions in this regard from VA examiners over the years.  However, those opinions are not accompanied by any explanation or rationale, and are therefore less than adequate.  In contrast, the October 2016 private consultant's opinion is supported by a thorough explanation which draws on the Veteran's personal history, his medical records, and the consultant's particular and uniquely relevant expertise.  In light of the above, the Board finds that TDIU is warranted.

Accordingly, the Board resolves all remaining reasonable doubt in the Veteran's favor and finds that the appeals seeking to service connection for diabetes, restoration of a 30 percent rating for radiation colitis, and TDIU must be granted.


ORDER

The appeals seeking service connection for diabetes, restoration of a 30 percent rating for radiation colitis, and TDIU are granted.

As new and material evidence has not been received, the request to reopen a claim of entitlement to service connection for a peripheral neuropathy of the lower extremities is denied.


REMAND

The case is REMANDED for the following action:

1. Obtain ALL records of VA or adequately identified private evaluations or treatment the Veteran has received for diabetic complications, sleep disorder, hypertension, peripheral neuropathies, radiation colitis, PTSD, erectile dysfunction, hammer toes, toe scars, and prostate cancer residuals THAT ARE NOT ALREADY IN THE RECORD (including historical records).

2. Then, arrange for the Veteran to be examined by an ophthalmologist to determine the nature and likely etiology of such disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, any ocular or visual disability entities found.

b. For each disability diagnosed, please opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is CAUSED OR AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY the Veteran's diabetes mellitus.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a sleep specialist to determine the nature and likely etiology of his documented obstructive sleep apnea hypopnea syndrome (OSAHS).  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's OSAHS is related to his military service, to include as a result of PRESUMED herbicide exposure or acute respiratory problems noted therein.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by a cardiologist to determine the nature and likely etiology of his documented hypertension.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's hypertension is related to his military service, to include CONCEDED herbicide exposure therein?

b. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's hypertension is CAUSED OR AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY his service-connected diabetes mellitus?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).
5. Then, arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his peripheral neuropathy of the upper extremities.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Does the Veteran have peripheral neuropathy of any upper extremities?  In so finding, the examiner must reconcile the medical evidence, which includes VA treatment records that both note a long history of peripheral neuropathy (but are unclear as to which extremities are affected) and negative nerve conduction studies.  

b. For each peripheral neuropathy disability diagnosed, the examiner must opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that  such disability is: 

i. related to the Veteran's military service, to include CONCEDED herbicide exposure therein;

ii. CAUSED OR AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY the Veteran's service-connected diabetes mellitus; OR

iii. CAUSED OR AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY the Veteran's service-connected diabetes mellitus. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. Then, arrange for the Veteran to be examined by a podiatrist to determine the current severity of his hammer toes and toe scars.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe the symptoms, pathology, and associated functional impairment due to the Veteran's hammer toes and toe scars in sufficient detail to allow for application of the relevant rating criteria, to include whether such disability is productive of weak foot, claw foot, hallux valgus, hallux rigidus, hammer toes of ALL toes in either foot, malunion or nonunion of the tarsal or metatarsal bones, or other injury of the foot (and if so, whether such is moderate, moderately severe, or severe).  The examiner should also describe the impact the Veteran's hammer toes and toe scars have on the function and use of his foot.

The examiner should also describe the Veteran's toe scars in detail, to include noting the total aggregate size of such scars and whether they are painful, unstable, or productive of other symptomatology.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7. Then, arrange for the Veteran to be examined by a psychiatrist to determine the nature and likely etiology of his PTSD.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and associated impairment in sufficient detail to allow for application of the relevant rating criteria.  The examiner must describe the nature, frequency, severity, and duration of ALL service-connected psychiatric symptoms found on examination, and the resultant occupational and social impairment.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

8. Then, arrange for the Veteran to be examined by a gastroenterologist to determine the current severity of his radiation colitis.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and impairment associated with the Veteran's radiation colitis in sufficient detail to allow for application of the relevant rating criteria for rating gastrointestinal disabilities.  The examiner should also review the applicable Diagnostic Codes in 38 C.F.R. § 4.114 and opine as to the most appropriate one(s) for rating the Veteran's service-connected radiation colitis, and explain why that is so.  This should include, but NOT BE LIMITED TO, indicating whether the Veteran's radiation colitis is productive of symptoms constituting or otherwise approximating ulcerative colitis such that Diagnostic Code 7323 applies and, if so, indicate the presence or absence of symptoms, pathology, or impairment contemplated under those criteria.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

9. Then, arrange for the Veteran to be examined by a genitourinary specialist to determine the current severity of his erectile dysfunction and prostate cancer residuals.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe the symptoms, pathology, and functional impairment associated with BOTH erectile dysfunction AND prostate cancer residuals.  The examiner should specifically indicate whether the Veteran's erectile dysfunction is associated with actual penis deformity or impairment of the testes, and indicate the presence, nature, frequency, and severity of any renal or voiding dysfunction found attributable to his prostate cancer residuals.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

10. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


